Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 5, 2013                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145052 & (92)                                                                                        Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  MILLER-DAVIS COMPANY,                                                                                   David F. Viviano,
           Plaintiff-Appellant,                                                                                       Justices


  v                                                                 SC: 145052
                                                                    COA: 284037
                                                                    Kalamazoo CC: 05-000199-CK
  AHRENS CONSTRUCTION, INC.,
           Defendant-Appellee,
  and
  MERCHANTS BONDING COMPANY,
          Defendant.

  _________________________________________/

         On order of the Court, the motion for leave to file brief amicus curiae is
  GRANTED. The application for leave to appeal the March 22, 2012 judgment of the
  Court of Appeals is considered, and it is GRANTED, limited to the issues: (1) whether
  the indemnification clause in the plaintiff’s contract with defendant Ahrens applies to this
  case; (2) if so, whether the plaintiff’s action for breach of that provision was barred by
  the statute of limitations, MCL 600.5807(8); and (3) whether the plaintiff adequately
  proved that any breach of the indemnification clause caused its damages, including the
  issue whether the trial court clearly erred in concluding that defendant Ahrens’
  performance of nonconforming work caused the natatorium moisture problem.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 5, 2013
         h0529
                                                                               Clerk